— Judgment unanimously affirmed with costs. Memorandum: On a prior appeal, we affirmed the Referee’s findings on liability and remitted the matter for a new trial on the issue of damages only (Woodruff v Castaldo, 113 AD2d 403, 408). Defendants’ attempt to relitigate the issue of liability is barred by the doctrine of law of the case (see, Kenford Co. v County of Erie, 138 AD2d 946; Vanguard Tours v Town of Yorktown, 102 AD2d 868).
Plaintiffs were properly awarded damages for the diminution in rental value of the premises over the unexpired term of the lease. Plaintiffs’ expert calculated the total loss for the remaining years, then discounted that figure to compute the present value of such loss on the date the lease was commenced. That was the proper measure of damages (Woodruff v Castaldo, supra, at 409-410; see Van Wagner Adv. Corp. v S & M Enters., 67 NY2d 186, 194-196; Park W. Mgt. Corp. v Mitchell, 47 NY2d 316, 329, cert denied 444 US 992).
Finally, the court properly awarded plaintiffs prejudgment interest on such damages from the date of the breach (CPLR 5001 [a], [b]). (Appeal from judgment of Supreme Court, Oswego County, Sullivan, J. — breach of contract.) Present— Denman, J. P., Green, Pine and Lawton, JJ.